Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 .,.._Page 1 of 32
r~" ,_

L‘_q"
\..

Fill in this information to identify your case and this fii`ing§:

   

     

Debtor 1 Stan|ev L Wrenn
First Name Middle Name Last Name

          
   

 

     

Debtor 2 Cvnth_i§ M Wrenn
(Spouse, if filing) First Name Midd|e Name Last Name

        
 

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS
1 8-33250-1 3

   
  
 

 

  
 
 

   

Case number

(if known) n Check if this is an

amended filing

 

Officia| Form 106AlB
Schedule AlB: Property 12115

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list
the asset in the category where you think itfits best. Be as complete and accurate as possible. lf two married people are
tiiing together, both are equally responsible for supplying correct information. if more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Each Residence, Bui|ding, Landl or Other Real Estate You Own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
|:| No. Go to Part 2.
Yes. Where is the property?

 

 

 

 

1_1_ What is the property? Do not deduct secured claims or exemptions. Put the
1000 NW CR 2020 Check all that apply. amount of any secured claims on Schedule D:
cowicana’ Tx n Sing|e_fam"y home Cledltars Who Have Claims Secured by Propen‘y.
75110 n Duplex or multi-unit building Current value of the Current value of the
m Condominium or cooperative entire Pl'°Pel'fy? portion you own?
House and 1.5 Acres m Manufactured or mobile horne 595,000_00 $95,000_00
m Land
Navan,o n investment property Describe the nature of your ownership
Coumy n Timeshare interest (such as fee simp|e, tenancy by the
m Other entireties, or a life estate), if known.
Who has an interest in the property? Fee Simp|e
Check one.
n Debtor1 only M Check if this is community property
m Debtor 2 only (see instructions)

Debtor1 and Debtor 2 only
n At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any
entries for pages you have attached for Part 1. Write that number here -) ` $95,000-00

 

 

 

 

Descri be Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

m No
M Yes

Ofticial Form 106AlB Schedule AlB: Property page 1

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 2 of 32

Debtor1 Stanley L Wrenn

 

D€b'f°r 2 Cynthia M Wrenn Case number (if known) 18-33250-13
3_1_ Vliho has an interest in the property? Do not deduct secured claims or exemptions Put the
Make: Honda Check one. amount of any secured claims on Schedule D:
Mode|: odyssey n Debtor1 only Creditors iMio Have Clalms Secured by Ploperty.
Year_ _2003 n Debtor 2 only Current value of the Current value of the

' ' _ M Debtor1 and Debtor 2 only entire Pr°Pe"ty? P°l’fi°n you own?
Approxlmate mileage M°_ g At least one otthe debtors and another $2,250.00 $2,250.00

 

Other information:
2003 Honda Odyssey (approx. 207,000 Check if this is community property
miles) (see instructions) _

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiies, motorcycle accessories

No
n Yes

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any
entries for pages you have attached for Part 2. Write that number here -) $2,250-00

 

 

 

 

Describe Your Personai and Househoid items

lCurrent value of the
portion you own?

Do not deduct secured
claims or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, iinens, china, kitchenware

m No
Yes. Describe _____ Fridge, Microwave, Living room set, Bedroom Set, Kitchenware $2,500.00

7. Electronics
Examples: Teievisions and radios; audio, videol stereo. and digital equipment; computers, printers, scanners;
music coilections; electronic devices including cell phones, cameras, media players, games

n No
Yes_ Describe ..... 2 Tv's $700.00

2 cell phones

8. Coilectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card coilections; other collections, memorabiiia, collectib|es

L__| No
Yes. Describe ..... Pictures, Home Decor $100.00

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
canoes and kayaks; carpentry tools; musical instruments

|:| No
Yes. Describe..... Riding lawn mower $350.00

10. Firearms
Examples: Pistols, rities. shotguns, ammunition, and related equipment

g No
|:| Yes. Describe .....

11. C|othes
Examples: Everyday clothes, fursl leather ooats, designer wear, shoes, accessories
|:| No
M ¥es. Describe ..... Everyday clothes and shoes $500.00

Officia| Form 106AlB Schedule AlB: Property page 2

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 3 of 32

Debtor 1 Staniey L Wrenn

 

 

Debfor 2 Cynthia M Wrenn~ Case number (if known) 18-33250-13
12. Jeweiry
Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirioom jewelry, watches, gems,
gold. silver
m No
Yes. Describe ----- Wedding set $500.00

13. Non-farm animals
Examples: Dogsl wts. birds, horses
No
m Yes. Describe .....

14. Any other personal and household items you did not already iist, including any health aids you
did not list
No
¥es. Give specific
information .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
attached for Part 3. Write the number here -) $4,650.00

 

 

 

m Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the foilowing? current value of the

 

portion you own?
Do not deduct secured
claims or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home. in a safe deposit box. and on hand when you file your
petition
m No
Yes .................................................................................................................................... Cash: .......................... $100_00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
brokerage houses, and other similar institutions. if you have multiple accounts with the same
institutionl list each.
g No
M Yes ............................ institution name:
17.1. Checking account Che¢king account $5.00
17.2. Savings account: Savings account $25.00

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage tirms, money market accounts

-No

m Yes ............................ institution or issuer name:

19. Non-pub|icly traded stock and interests in incorporated and unincorporated businesses, including
an interest in an LLC, partnership, and joint venture

M No
¥es. Give specific
information about
them .......................... Name of entity: % of ownership:

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, mshiers' checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
Ves. Give specific
information about
them .......................... issuer name:

Ofiicia| Form 106NB Schedule AlB: Property page 3

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 4 of 32

Debtor1 Staniey L Wrenn
Debtor 2 Cynthia M Wrenn Case number (if known) 18-33250-13

21.

22.

23.

25.

26.

27.

Retirement or pension accounts
Examples: interests in |RAl ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or

profit-shaan plans
M No
Yes. List each
account separateiy. Type of account: institution name:

Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

No
|:| Yes ............................ institution name or individual:
Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)

-No

n Yes ............................ issuer name and description:

interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo

|:| Yes ............................ institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)

Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
powers exercisable for your benefit
No
n ¥es. Give specific
information about them

Patents, copyrights, trademarks, trade secrets, and other intellectual property;
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements
g No

¥es. Give specific

information about them

 

Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licensesl cooperative association hoidings, liquor iicenses, professional licenses
M No

Yes. Give specific

information about them

 

Money or property owed to you? Current value of the

28.

portion you own?
Do not deduct secured
claims or exemptions

Tax refunds owed to you

No

|:] ¥es. Give specific information Federat:
about them, including whether
you already filed the returns State:

and the tax years ...................... Loca|:

`_

Officia| Form 106AlB Schedule AlB: Property page 4

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 5 of 32

Debtor 1 Stan|ey L Wrenn
DethF 2 Cynthia M Wrenn Case number (if known) 18-33250-13

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

 

M No

n ¥es. Give specific information Alimony:
Maintenance: _
Support:
Divorce settlement
Property settlement

l

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
compensation, Social Security benents; unpaid loans you made to someone else

-NO

|:| ¥es. Give specific lnfonnation

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's insurance

M No
m ¥es. Name the insurance
company of each policy
and list its value ................ Company name: Beneficiary. Surrender or refund value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trustl expect proceeds from a life insurance poiicy, or are currently
entitled to receive property because someone has died

No
|:| Yes. Give specific information

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance ciaims, or rights to sue
No
n Yes. Describe each claim ........

l

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
rights to set off claims

No
n Yes. Describe each claim ........

35. Any financial assets you did not already list

-NO

|:| Yes. Give specific information

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
attached for Part 4. Write that number here 9 $130.00

 

 

 

 

Miescribe Any Business-Reiated Property ¥ou Own or Have an interest in. List any real estate in Part 1.

31. Do you own or have any legal or equitable interest in any business-related property?

g No. Go to Part 6.
n Yes. Go to line 38.

Officiai Form 106AlB Schedule AlB: Property page 5

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 6 of 32

Debtor 1 Stan|ey L Wrenn
DebeF 2 Cynthia M Wrenn Case number (if known) 18-33250-13

Current value of the

portion you own?

Do not deduct secured

claims or exemptions
38. Accounts receivable or commissions you already earned

MNo

n Yes. Describe..

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machinesl rugs, telephonesl
desks, chairs, electronic devices

'No

m Yes. Describe..

40. Machinery, tixtures, equipment. supplies you use in business, and tools of your trade

MNo

m Yes. Describe..

41. inventory

No
m Yes. Describe..

42. interests in partnerships or joint ventures

No
n Yes. Describe ..... Name of entity: '% of ownership:

43. Customer |ists, mailing lists, or other compilations

No
cl Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No

|:| Yes. Describe.....
44. Any business-related property you did not already list

No
n ¥es. Give specific infonnation.

 

45. Add the dollar value of all of~your entries from Part 5, including any entries for pages you have
attached for Part 5. Write that number here 9 $0.00

 

 

 

 

Part 6: Describe Any Farm- and Commercia| Fishing-Reiated Property ‘(ou Own or Have an interest in.
if you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
n ¥es. Go to line 47.

Current value of the
portion you own?
Do not deduct secured
claims or exemptions
47. Farm animals
Examples: leestock, poultry, tenn-raised fish

-No

g ves.._.

Official Form 106AlB Schedule AlB: Property page 6

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 7 of 32

Debtor 1 Stan|ey L Wrenn
Debfor 2 Cynthia M Wrenn Case number (if known) 18-33250-13

48. Crops-either growing or harvested

No
Yes. Give specific
information ................

49. Farm and fishing equipmentl implements, machinery, fixtures, and tools of trade

MNO

m Yes....
______`___

50. Farm and fishing supplies, chemicais, and feed
No

n Ves....

51. Any farm- and commercial fishing-related property you did not already list

 

 

 

 

 

 

       

No
¥es. Give specific
information ................
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
attached for Part 6. Write that number here 9 $0.00
'_ Part? Describe A|| Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have outer property of any kind you did not already list?
Examples: Season tickets, country club membership

-No

m Yes. Give specific infonnation.

 

54. Add the dollar value of all of your entries from Part 7. Write that number here -) $0.00

 

 

 

_Part& List the Tota|s of Each Part of this Form

 

 

 

 

55. Part 1: Total real estate, line 9 ') $95,000.00
56. Part 2: Total vehiclesl line 5 $2,250.00
57. Part 3: Total personal and household items, line 15 $4,650.00
58. Part 4: Total financial assets, line 36 $130.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total fann- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not |isted, line 54 .|. $0.00
62. Total personal property. Add lines 56 through 61 .................. $7,030.00 ::,l;;:;r;:?' -) + $7,030_00

 

 

 

 

63. Total of all property on Schedule AIB. Add line 55 + line 62 ................................................................................ $102 030_00

 

 

 

Official Form 106AlB Schedule AlB: Property page 7

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 8 of 32

Fi|| in this information to identify your case:

 

 

 

 

Debtor 1 Stanlev L Wrenn
First Name Middle Name Last Name
Debtor 2 Cvnthia M Wrenn
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS m check if this is an
case number 18-33250-13 amended mine
(if known)

 

Official Form 106C
Schedule C: The Property You Ciaim as Exempt 04/13

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Officiai Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2: Addili`onal Page as necessary On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory iimit. Some exemptions-such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds-may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount-and the value of the
property is determined to exceed that amount, your exemption'wou|d be limited to the applicable statutory amount.

identify the Property You Ciaim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

M You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own
Copy the value from Check only one box for
Schedule A/B each exemption
Brief description: $2,250.00 M $0.00 Tex. Prop. Code §§ 42.001(3),
2003 Honda Odyssey (approx. 207,000 m 100% affair market 42.002(a)(9)
miles) value. up to any
Line from schedule A/B.- 3.1 applicable efatuf<>rv
limit
Brief description: $2,500.00 M $2,500.00 Tex. Prop. Code §§ 42.001(a),
Fridge, Microwave, Living room set, |:| 100% of fair market 42.002(a)(1)
Bedroom Set, Kitchenware value. up to any
Llne from schedule A/B.- 6 la_l>i_ltllcel>le Stalutery
lml

 

3. Are you claiming a homestead exemption of more titan $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

-No

n Yes. Did you acquire the property covered by the exemption within 1 ,215 days before you filed this case?

n No
n Ves

Official Form 106C Schedule C: The Property ¥ou Ciaim as Exempt page 1

Case 18-33250-bjh7 Doc 13 Filed 10/15/18 Entered 10/15/18 23:04:25 Page 9 of 32

Debtor 1
Debtor 2

Stan|ey L Wrenn
Cynthia M Wrenn

 

    

i"Pa'rt'¢`l: !` Additi°nal Page

Case number (if known)

 

18-33250-1 3

 

 

 

 

 

 

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own
Copy the value from Check only one box for
Schedule A/B each exemption
Brief description: $700.00 M $700.00 Tex. Prop. Code §§ 42.001(a),
2 Tv's n 100% of fair market 42.002(a)(1)
2 cell phones valuel up to any
Line from Schedule A/B: 7 applicable Siaillt°ry
limit
Brief description: $100.00 $100.00 Tex. Prop. Code §§ 42.001(a),
Pictures, Home Decor n 100% affair market 42.002(a)(1)
Line from Schedule A/B.' 8 valu?’ up to any
_ applicable statutory
limit
Brief description: $500.00 $500.00 Tex. Prop. Code §§ 42.001(a),
Everyday clothes and shoes m 100% of fair market 42.002(a)(5)
Line from schedule A/B: 11 Va'"?' up t° any
___- applicable statutory
limit
Brief description: $500.00 M $500.00 Tex. Prop. Code §§ 42.001(a),
Wedding set L”_] 100% of fair market 42.002(a)(6)

Line from Schedule A/B: 12

value, up to any
applicable statutory
limit

 

Official Form 1060

Schedule C: The Property You Ciaim as Exempt

page 2

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entel’ed 10/15/18 23204:25 Page 10 Oi 32

UN|TED STATES BANKRUPTCY COURT
NORTHERN D|STR|CT OF TEXAS
DALLAS D|ViSlON

lN RE: Stan|ey L Wrenn

Cynthia M Wrenn

CASE NO

CHAPTER

18

13

-33250-13

SCHEDULE C-1 (SUPPLEMENTAL EXEMPT|ON ANALYS|S[

Exemption Totais by Catego[_y:

(Values and liens of surrendered property are NOT included irl this section)

Scheme Seiected: State

 

 

 

Gross Total Total Total Amount Total Amount
N°_ category Property Va|ue Encumbrances Equity Exempt N°n.Exempt
1 . Real property $95,000.00 $87,091 .32 $7,908.68 $0.00 $7,908.68
3. Motor vehicles (cars, etc.) $2,250.00 $2.250.00 $0.00 $0.00 $0_00
4. Water/Aircraft, Motor Homes, $0.00 $0.00 $0.00 $0.00 $0_00
Rec. veh. and access.
6. Household goods and furnishings $2,500.00 $0.00 $2,500.00 $2,500_00 $0_00
7. Electronics $700.00 $0.00 $700.00 $700.00 $0_00
8. Coilectibles of value $100.00 $0.00 $100.00 $100.00 $0.00
9. Equipment for sports and hobbies $350.00 $0.00 $350.00 $0.00 $350.00
10. Firearms $0.00 $0.00 $0.00 $0.00 $0.00
1 1. Clothes $500.00 $0.00 $500.00 $500.00 $0.00
12. Jewelry $500.00 $0.00 $500.00 $500.00 $0.00
13. Non-farm animals $0.00 $0.00 $0.00 $0.00 $0.00
14. Uniisted pers. and household items- $0.00 $0.00 $0.00 $0.00 $0_00
inc|. health aids
16. Cash $100.00 $0.00 $100.00 $0.00 $100.00
17. Deposits of money $30.00 $0.00 $30.00 $0.00 $30.00
18. Bonds, mutual funds or publicly $0.00 $0.00 $0.00 $0.00 $0.00
traded stocks
19. Non-pub. traded stock and int. $0.00 $0.00 $0.00 $0.00 $0.00
in businesses
20. Govt. and corp. bonds and other $0.00 $0.00 $0.00 $0.00 $0_00
instruments
21 . Retirement or pension accounts $0.00 $0.00 $0.00 $0.00 $0.00
22. Security deposits and prepayments $0.00 $0.00 $0.00 $0.00 $0.00
23. Annuities $0.00 $0.00 $0.00 $0.00 $0.00
24. interests in an education lRA $0.00 $0.00 $0.00 $0.00 $0_00
25. Trusts, equit. or future int. (not in line 1) $0.00 $0.00 $0.00 $0.00 $0.00
26. Patents, copyrights, and other $0.00 $0.00 $0.00 $0.00 $0.00
intellectual prop.
27. Licenses, franchises, other $0.00 $0.00 $0.00 $0.00 $0.00
general intangibles
28. Tax refunds owed to you $0.00 $0.00 $0.00 $0.00 $0.00

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entel’ed 10/15/18 23204:25 Page 11 Of 32

UN|TED STATES BANKRUPTCY COURT
NORTHERN D|STR|CT OF TEXAS
DALLAS DlVlSlON

lN RE: Stan|ey L Wrenn

Cynthia M Wrenn

CASE NO

CHAPTER

18

13

-33250-1 3

SCHEDULE C-1 |SUPPLEMENTAL EXEMPTIQN ANALYS|SL

Continuation Sheet # 1

Exemption Tota|s by Catego[y:

(Values and liens of surrendered property are NOT included in this section)

Scheme Selected: State

 

 

 

 

Gross Total Total Total Amount Total Amount

N°_ category Property Va|ue Encumbrances Equity Exempt N°n_Exempt

29. Family support $0.00 $0.00 $0.00 $0.00 $0.00

30. Other amounts someone owes you $0.00 $0.00 $0.00 $0.00 $0_00

31 . interests in insurance policies $0.00 $0.00 $0.00 $0.00 $0.00

32. Any int. in prop. due you from $0.00 $0.00 $0.00 $0.00 $0.00
someone who has died

33. Claims vs. third parties, even $0.00 $0.00 $0.00 $0.00 $0,00
if no demand

34. Other contin. and unliq. claims $0.00 $0.00 $0.00 $0.00 $0.00
of every nature

35. Any financial assets you did $0.00 $0.00 $0.00 $0.00 $0.00
not already list

38. Accounts rec. or commissions you $0.00 $0.00 $0.00 $0.00 $0.00
already earned

39. Oftice equipment, fumishings, $0.00 $0.00 $0.00 $0.00 $0_00
and supplies

40. Mach., fixt., equip., bus. supp|.l $0.00 $0.00 $0.00 $0.00 $0.00
tools of trade

41 . inventory $0.00 $0.00 $0.00 $0.00 $0.00

42. interests in partnerships or $0.00 $0.00 $0.00 $0_00 $0_00
joint ventures

43. Customer and mailing lists, or $0.00 $0.00 $0.00 $0.00 $0_00
other compilations

44. Any business-related property not $0.00 $0.00 $0.00 $0_00 $0_00
already listed

47._ Farm animals $0.00 $0.00 $0.00 $0_00 $0_00

48. Crops--either growing or harvested $0.00 $0.00 $0.00 $0.00 $0.00

49. Fam\/flshing equip., impl.. mach., $0.00 $0.00 $0.00 $0_00 $0_00
fixt.. tools

50. Farm and fishing supplies, chemicalsl $0.00 $0.00 $0.00 $0.00 $0.00
and feed

51. Fam\loommercia| fishing-related prop. $0.00 $0.00 $0.00 $0.00 $0_00
not listed

53. Any other property of any kind not $0.00 $0.00 $0.00 $0_00 $0_00
already listed

TOTALS: $102,030.00 $89,341.32 $12,688.68 $4,300.00 $8,388.68

 

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entel’ed 10/15/18 23204:25 Page 12 Of 32

UN|TED STATES BANKRUPTCY CCURT
NORTHERN D|STR|CT OF TEXAS

lN RE: Stan|ey L Wrenn
Cynthia M Wrenn

DALLAS D|VlSlON

CASE NO

CHAPTER

1 8-33250-1 3

13

SCHEDULE C-1 |SUPPLEMENTAL EXEMPT|ON ANALYS|S!

Surrendered Prope[_ty:

Continuation Sheef # 2

The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exemp " for purposes
of this analysis. The below listed items are to be returned to the |ienhoider.

 

 

 

 

 

 

 

Property Description Market Va|ue Lien Equity
Real ProEgy
(None)
Personai Propggy
(None)
TOTALS: $0.00 $0.00 $0.00
Non-Exem pt Prgpegy by ltem:
The following property, or a portion thereof, is non-exempt_
Property Description Market Va|ue Lien Equity Non-Exempt Amount
Real ProEm
House and 1.5 Acres $95,000.00 $87,091.32 $7,908.68 $7,908.68
Personai Pro@gy
Riding lawn mower $350.00 $350.00 $350.00
Cash $100.00 $100.00 $100.00
Checking account $5.00 $5.00 $5.00
Savings account $25.00 $25.00 $25.00
ToTALS: $95,480.00 $87,091.32 $8,388.68 $8,388.68

 

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entel’ed 10/15/18 23204:25 Page 13 Of 32

UN|TED STATES BANKRUPTCY COURT
NORTHERN D|STR|CT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS D|VlSlON
lN RE: Stan|ey L Wrenn CASE NO 18-33250-13
Cynthia M Wrenn
CHAPTER 13
SCHEDULE C-1 (SUPPLEMENTAL EXEMPT|ON ANALYS|S[
Continuation Sheet # 3
Summary

A. Gross Property Va|ue (not including surrendered property) $102,030.00
B. Gross Property Va|ue of Surrendered Property $0.00
C. Total Gross Property Va|ue (A+B) 4 $102,030.00
D. Gross Amount of Encumbrances (not including surrendered property) $89,341.32
E. Gross Amount of Encumbrances on Surrendered Property $0.00
F. Total Gross Encumbrances (D+E) $89,341.32
G. Total Equity (not including surrendered property) l (A-D) $12,688.68
H. Total Equity in surrendered items (B-E) $0.00
l. Total Equity (C-F) $12,688.68
J. Total Exemptions Ciaimed $4,300.00
K. Total Non-Exempt Property Remaining (G~J) $8,388,68

 

 

 

 

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entel’ed 10/15/18 23204:25 Page 14 Of 32

Fill in this information to identify your case;:

     

Debtor 1 Stanlev L Wrenn

 

 

First Name Middle Name Last Name
Debtor 2 Cvnthia M Wren__n
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS

&a::°w`r;\ber 18-33250-13 |J checkifthisis an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possibie. lf two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

n No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
g ¥es. Fill in all of the information below.

List Ail Secured Ciaims

2. List all secured ciaims. if a creditor has more than one secured

 

 

 

 

 

 

claim, list the creditor separately for each claim. lf more than one Ca/umn A Co,umn 5 Column 0
creditor has a particular claiml list the other creditors in Part 2. As Amount of claim value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the DQ not deduct the that suppom this non
creditor's name. value of collateral claim if any
-2_1 Describe the property that
secures the ciaim: $2»250-00 $2,250-00
A-N Auto sales |NC
Creditor's name 2003 Honda odyssey
2970 N. Business 45
Number Street
Corsicana
Tx As of the date you tile, the claim is: Check all that apply.
m Contingent
n Unliquidated
City State ZlP Code

n Disputed

Nature of lien. Check all that apply.

M An agreement you made (such as mortgage or secured car ioan)
n Statutory lien (such as tax lien, mechanic's lien)

|:| Judgment lien from a lawsuit

Other (including a right to offset)

Who owes the debt? Check one.
n Debtor 1 only

n Debtor 2 only
Debtor1 and Debtor 2 only
m At least one of the debtors and another

Check if this claim relates Vehicle Loan
to a community debt
Date debt was incurred 1I3I2017 Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this page. Write
that number here: $2,250.00

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

Case 18-33250-bjh7 DOC 13 Filed 10/15/18

Debtor1 Stan|ey L Wrenn

Entered 10/15/18 23:04:25 Page 15 of 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debf°r 2 Cynthia M Wrenn case number (if known) 18-33250-13

Additional Page Cvfumn A COlumn B Coiumn c
. . . Amount of claim Va|ue of collateral Unsec d
After listing any entries on this page, number them ~ _ ""'°
sequentially from the previous page_ Do not deduct the that supports this portion
value of collatte ctaim lf any
El Describe the property that
secures the claim $87,091.32 $95,000.00

Bank of America

C_M¢WS name House and 1 .5 Acres

PO BOX 31785

Number Street

Tampa, FL

33631_3785 As of the date you tile, the claim is: Check all that apply.

g Contingent
_ |:| Unliquidated

City State ZiP Code n Disputed

wh°D°‘;:tes :he rem Check °ne' Nature of lien. Check all that apply.

n Debt°r 2 °nly |:] An agreement you made (such as mortgage or secured car loan)

m Debtor1 °n:D bt 2 l |:] Statutory lien (such as tax lienl mechanic's lien)

M Ae| °rt an f ah ‘;r won y d h cl Judgment lien from a lawsuit

i:| t eaa °"e ° t e e °'s a" a"°t er other (including a right to offset)

M Check if this claim relates Arrearage claim

to a community debt

Date debt was incurred Various Last 4 digits of account number 8 8 4 4

Add the dollar value ofyour entries in Column A on this page. Write

that number here: ___M

if this is the last page of your form, add the dollar value totals from

ali pages. Write that number here: _B§M

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entel’ed 10/15/18 23204:25 Page 16 Of 32

Fill in this;"i'r"i_fo_rmation to identify your case

Debtor 1 Stanlev L Wrenn

First Name Middle Name Last Name

Cvnthia M Wrenn
Middle Name Last Name

Debtor 2
(Spouse, if filing) -First Name

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS

 

 

 

€f§:°'$‘n';'be' 18'3325°'13 l:| check ifthis is an
amended filing
Official Fgrm 106ElF
Schedule ElF: Creditors Who Have Unsecured Ciaims 12115

 

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts

on Schedule A/B: Property (Officiai Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066).
Do not include any creditors with partially secured claims that are listed ln Schedule D: Creditors Who Hold Claims Secured by Property.
if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

List Ai| of Your PR|OR|TY Unsecured Ciaims
1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
n Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listedl identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if
more space is needed for priority unsecured ciaims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular
claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
Total claim Priority
amount

Nonpriority
amount

 

2.1

 

 

 

 

 

Pri°my Cmdm,.s Name Last 4 digits of account number _ _ _ _

When was the debt incurred?

 

 

Number Slreet

As of the date you fi|e, the claim is: Check all that apply.
Contingent
|:| Unliquidated

 

 

 

City State Z|P Code

Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtor 2 only
|:| At least one of the debtors and another
n Check if this claim is for a community debt

is the claim subject to offset?
No

|:| Yes

Official Form 106ElF

m Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
Taxes and certain other debts you owe the government
Ciaims for death or personal injury while you were
intoxicated

n Other. Specify

Schedule ElF: Creditors Who Have Unsecured Claims

page 1

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Enter’ed 10/15/18 23204:25 Page 17 Of 32

Debtor 1
Debtor 2

Stan|ey L Wrenn
Cynthia M Wrenn

Case number (if known) 18-33250-13

 

 

Part 2'_. l List Aii of Your NoNPRioRiTY unsecured ciaims

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Ves

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
lf a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
type of claim it is. Do not list claims already included in Part 1. if more than one creditor holds a particular claim, list the other creditors in
Part 3. |f more space is needed for nonpriority unsecured ciaims, fill out the Continuation Page of Part 2.

 

4.1

B & F finance
Nonpriority Creditor's Name
102 Beaton ST
Number Sheet
Corsicana, TX

75110

 

 

 

 

City _ Slate ZiP Code
Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtor 2 only
m At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

g No
n Yes

4.2

 

 

 

 

Caine & Weiner
Nonprioriiy Creditors Name
PO BOX 55848
Number Street
Sherman Oaks, CA

91413

 

City state ZlP Code
Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtor2 only
n At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

No
g Yes

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$350.00
Last 4 digits of account number _ _ _

When was the debt incurred? 08[3[2018
As of the date you fiie, the claim is: Check all that apply.

n Contingent
n Unliquidated

n Disputed

Type of NONPR|OR|TY unsecured ciaim:
Student loans
|:] Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Personai Loan

$149.00
Last 4 digits of account number __ _ _

When was the debt incurred? 07?7/201 7-

As of the date you fiie, the claim is: Check all that apply.
cl Contingent

n Unliquidated

n Disputed

Type of NONPR|OR|TY unsecured claim:
Student loans
E| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing pians, and other similar debts
M Other. Specify
Other

page 2

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Enter’ed 10/15/18 23204:25 Page 18 Of 32

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Stan|ey L Wrenn
Debt°r 2 Cynthia M Wrenn Case number (if known) 18-33250-1 3
Part 2§: l Your NONPR|OR|TY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the _
previous page_ Total claim jr
4.3 $749.00
Comenig Bankl Bealls Last 4 digits of account number _ __ _
Nonpriority Creditor's Name .
po BOX 182-189 When was the debt incurred? M_
Number Sireet As of the date you Ele, the claim is: Check all that apply.
columbus, oH n Contingent
43218 n Unliquidated
n Disputed
City S*a*e Z'P C°de Type of NONPR|OR|TY unsecured claim:
Who incurred the debt? Check one. |:| Student hans
Debtor 1 only . . . . . .
Debt°r 2 amy n Obiigations arising out of a separation agreement or divorce

Debtor1 and Debtor 2 only
m At least one of the debtors and another

M Check if this claim is for a community debt
is the claim subject to offset?

M No
cl Yes

4.4

 

 

 

 

Community Nationa| Bank
Nonpriority Creditor's Name

PO BOX 624

Number Street

Coisicana, Tx

75151

 

city State ziP code
Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtcr 2 only
n At least one of the debtors and another

Check if this claim is for a community debt
ls the claim subject to offset?

g No
g Yes_

4.5

 

 

 

 

Credit Mana_gment LP
Nonprion'ty Creditor's Name
PO BOX 118288
Number Street
Carrollton, TX

75011

 

City State ziP code
Who incurred the debt? Check one.
|:| Debtor1 only
Debtor 2 only
Debtor1 and Debtor 2 only
|:| At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

'No
mVes

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured Claims

that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify

Credit Card
$746.00
Last 4 digits of account number ___ _ _ _ -
When was the debt incurred? MS_
As of the date you file, the claim is: Check all that apply.
m Contingent
m Unliquidated
'|:l Disputed
Type of NONPR|OR|TY unsecured claim:
Student loans
|:| Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify
Personai Loan
$792.00

Last 4 digits of account number _ _ ___
When was the debt incurred? 08/02[2017

As of the date you file, the claim is: Check ali that apply.
m Contingent

n Unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:
|:] Student loans
|:| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Other

page 3

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Enter’ed 10/15/18 23204:25 Page 19 Of 32

 

  

 

 

 

 

 

 

 

 

 

 

Debtor1 Stan|ey L Wrenn
Debi°' 2 Cynthia M Wrenn case number (ir known) 18-33250-13
Part"`Z-§: l Your NONPR|ORIT¥ Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentiain from the ` ~- ,:,-
previous page. Total mann §§
4`6 $180.00
Midnight Veivet . Last 4 digits of account number _
Nonpriority Creditor's Name . _" _ __
1112 1th ave PoB 2816 W"°" ""as the debt '"°""ed? Whi__
Number Street As of the date you flie, the claim is: Check ali that apply.
Monroe, W| [_'_| Contingent
n Disputed
Ci*v S‘H*e Z'P C°de Type of NoNPRioRiTY unsecured claim:

Who incurred the debt? Check one.
Debtor1 only
|:| Debtor 2 only
Debtor1 and Debtor 2 only
n At least one of the debtors and another
Check if this claim is for a community debt

is the claim subject to offset?
No
n Yes

4.7

 

 

 

 

M|dwest Recovery Systems
Nonpriority Creditor's Name

514 Earth City PZ 100
Number Street

Earth City, MO

63045

 

city state ziP code
Who incurred tl'ie debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtor 2 only
n At least one of the debtors and another

M Check if this claim is for a community debt
is the claim subject to offset?

No
n Yes

4.8

 

 

 

 

leestern Recovery Systems
Nonpriority Creditor's Name

514 Earth City PZ 100

Number Street

Earth City, Mo

63045

 

City State ZlP Code
Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtor 2 only
n At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

MNo
m Yes

Official Form 106E/F

Schedule EJF: Creditors Who Have Unsecured Claims

cl Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing pians, and other similar debts
M Other. Specify

Credit Card
$609.00
Last 4 digits of account number _ _ _
When was the debt incurred? 04l09l201 8
As of the date you filel the claim is: Check all that apply.
n Contingent
n Unliquidated
m Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Medical Bill
$91 3.00
Last 4 digits of account number

When was the debt incurred? 04I09I201 8

As of the date you file, the claim is: Check all that apply.
m Contingent

n Unliquidated

n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

|:| Debts to pension or profit-sharing pians, and other similar debts
Other. Specify
Medical Bill

page 4

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 20 Of 32

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Stan|ey L Wrenn
Debf°' 2 Cynthia M Wrenn case number rif known) 18-33250-13
mYour NONPR|OR|TY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the _ _ ~g..
previous page. Total claim .

4.9 $681.00
Security Credit Services Last 4 digits of account number _ _
Nonpriorily Creditor's Name . _ _ _
306 Enterprise Dr When was the debt incurred? 07/31/2013
Number Street As of the date you file, the claim is: Check all that apply.
oxford= MS m Contingent
38655 g Unliquidated

n Disputed

C‘*>' State Z'P C°de Type of NoNPRioRlTY unsecured claim:

Who incurred the debt? Check one.
m Debtor 1 only
Debtor 2 only
Debtor1 and Debtor 2 only
n At least one of the debtors and another

M Check if this claim is for a community debt

ls the claim subject to offset?
M No

[_'] Yes

4.10

 

 

 

 

Security Credit Services
Nonprioiity creditors Name

306 Enterprise Dr
Number Street

Oxford, MS
38655

 

city State ZiP code
Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor1 and Debtor 2 only
n At least one of the debtors and another

Check if this claim is for a community debt

ls the claim subject to offset?
g No

|:| Yes

4.11

 

 

 

 

Scurce Receivables Manag
Nonpriority Creditors Name

PO BOX 4068

Number Street
Greensboro, NC

 

 

38655
City State ZIP Code
Who incurred the debt? Check one.

Debtor1 only

Debtor 2 only
Debtor1 and Debtor2 only
n At least one of the debtors and another
Check if this claim is for a community debt
ls the claim subject to offset?
No
m Yes

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured Claims

g Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify
Personai Loan

$785.00
Last 4 digits of account number _ _

When was the debt incurred? OESIZM 8

As of the date you file, the claim is: Check all that apply.

|:I Contingent
cl Unliquidated
|_'_| Disputed

Type of NONPR|OR|TY unsecured claim:
[:| Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-shaan plans, and other similar debts
E[ Other. Specify
Personai Loan

$472.00
Last 4 digits of account number _ _ __

When was the debt incurred? 1 0l31l2017

As of the date you tile, the claim is: Check all that apply.

n Contingent
|:| Unliquidated
|:| Disputed

Type of NONPR|OR|TY unsecured claim:
|:| Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Other

page 5

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 21 Of 32

 

 

 

 

 

 

 

Debtor1 Stan|ey L Wrenn
Debtor 2 Cynthia M wrenn case number (if known) 18-33250-13
` Your NONPR|OR|TY Unsecured Ciaims -- Continuation Page
After listing any entries on this page, number them sequentially from the `
previous pa.e_ Total claim -.1. ,
4.12 $325.00

Toledo Finance
Nonpn'orily Creditor's Name
106 S Beaton st
Number Street
Corsicana, TX

75110

 

City State ziP Code
Who incurred the debt? Check one.
m Debtor 1 only
Debtor 2 only
g Debtor1 and Debtor 2 only
n At least one of the debtors and another

Check if this claim is for a community debt

is the claim subject to offset?
M No

m Yes
4.13

TXU EngBy
,Nonp'rion'ty Creditor's Name
6555 Sierra Dr

Number Street

ATTN COLLECT|ONS

|rving_, tx

 

 

 

 

 

City State Z|P Code
Who incurred the debt? Check one.
n Debtor1 only
Debtor 2 only
Debtor1 and Debtor2 only
L__l At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

No

|:| ¥es

4.14

Western Shamrock Corp
Nonpn'ority Creditor's Name

801 S ABE 2A

Number Street

San Ange|o, Tx
4321 8

 

 

 

 

 

City State ziP code

Who incurred the debt? Check one.
Debtor1 only

|:| Debtor 2 only

Debtor 1 and Debtor 2 only

|:| At least one of the debtors and another

Check if this claim is for a community debt
is the claim subject to offset?

m No
|:| Yes

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _ _ _
When was the debt incurred? 06/29/2018
As of the date you file, the claim is: Check all that apply.

n Contingent
|'_'| Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:
Student loans
|:| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Personai Loan

M

Last 4 digits of account number _ _ _ _
When was the debt incurred? 05I23IZO17
As of the date you file, the claim is: Check ali that apply.
n Contingent
n Unliquidated
n Disputed
Type of NONPR|OR|TV unsecured claim:

Student loans
n Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify

Other

$21 6.00

Last 4 digits of account number

When was the debt incurred? 02I12I2016

As of the date you file, the claim is: Check all that apply.

m Contingent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:
[:| Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
M Other. Specify
Personai Loan

page 6

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 22 Of 32

Debtor1 Stan|ey L Wrenn

Debfor 2 Cynthia M Wrenn

-Add the Amounts for Each Type of Unsecured Ciaim

Case number (if known)

6- Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total claims 6a.

from Part 1

6b.

6c.

6d.

6e.

Total claims 6f.
from Part 2

69.

6h.

6i.

Gj.

Official Form 106ElF

Domestic support obligations
Taxes and certain other debts you owe the government
Ciaims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

0ther. Add all other nonpriority unsecured claims. Write that amount here.

Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6d.

6f.

69.

6h.

6i.

6].

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$0.00

 

$0.00

 

$0.00

 

+ $0.00

 

1 8-33250-13

 

$0.00

 

 

 

Total claim

$0.00

$0.00

$0.00

+ $8,001 .00

 

$8,001 .00

 

 

 

page 7

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 23 Of 32

i _
Fi|i in this information to identifyr your Fasé:

Debtor 1 Stanlev L Wrenn
First Name Middle Name Last Name

Debtor 2 Cynthia M Wrenn
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS

§i:fa|sre°rx.rnr;iber 18-33250-13 ' n Check if this is an

amended filing

 

 

Ochial Form 1066

Schedule G: Executory Contracts and Unexpired Leases 12115
____
Be as complete and accurate as possiblel if two married people are filing together, both are equally responsible for supplying

correct information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.

On the top of any additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired |eases?

No. Check this box and die this form with the court with your other schedules. You have nothing else to report on this form.
m Ves. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Officiai Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
is for (for exampie, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
executory contracts and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 24 Of 32

Fi_l| in this information to identify your case::

       
     
    

  

Debtor 1 Stanlev L Wrenn
First Name Middle Name Last Name

      

      
 

Debtor 2 Cynthia f M Wrenn
(Spouse, if filing) First Name Middle Name Last Name

       
      

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS

Case number 18-33250-13
(if known)

 

m Check if this is an
amended filing

 

Official Form 106H

 

Schedule H: Your Codebtors 12/15

“
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if

two married people are filing together, both are equally responsible for supplying correct information. if more space is

needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this

page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case. do not list either spouse as a codebtor.)
M No
n Yes

2. Wlthin the last 8 years, have you lived in a community property state or territory? (Communily properly states and territories
include Arizona, California, ldaho, Louisiana. Nevada, New Mexico, Puerto Rico, Texasl Washington, and Wisconsin.)

n No. Go to line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
n No '
Yes
in which community state or territory did you iive? Texas Fill in the name and current address of that person.

Cynthia M Wrenn
Name of your spouse, former spouae, or legal equivalent

1000 NW CR 2020
Number Street

 

Corsicana TX 751 10
city state ziP code

3. in Coiumn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
creditor on Schedule D (Officiai Form 106D), Schedule E/F (Ofiicia| Form 106Elel or Schedule G (Officiai Form 1066). Use
Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor ' Column 2: The creditor to whom you owe the debt

Check all schedules that appiy:

Official Form 106H Schedule H: Your Codebtors page 1

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 25 Of 32

Fill in this information to identify yoer case:

Debtor 1 Stan|ey L Wrenn
First Name Middle Name Last Name Check if this is:

Debtor 2 Cy nfhia M Wrenn .
(Spouse, if filing) First Name Middle Name Last Name m An amended mmg

 

n A supplement showing postpetition

 

 

 

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS cha ter 13 _ c fth f "
in om ~ .
Case number 18-33250-13 p e as ° e ° °W'"g date.
(if known)
MM l DD / YYYY
Official Form 106|
Schedule l: Your income 12115

 

Be as complete and accurate as possib|e. if two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. if you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. if you are separated and your spouse is not filing with you, do not include information
about your spouse. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
if you have more than one
job, attach a separate page Employment 513qu EmP|Ol/€d n EmP|°yed
with information about |:| Not employed M Not employed
additional employers. _
Occupatron Warehouse Worker

include part-time. seasonal, Texas Division- The Salvation
or self-employed work. Emp|°yer-s name Army
OCC'~IPation may include Employer's address 1221 Riverbend DR
student or homemaker, if it Number Street Number S“eet
app"°$' Darras Tx

75247

City State Zip Code City State Zip Code

How long employed there? 5 years
Give Detaiis About Monthly income

Estimate monthly income as of the date you Gie this fonn. if you have nothing to report for any line, write $0 in the space. include your
non-filing spouse unless you are separated

if you or your non-filing spouse have more than one employerl combine the information for all employers for that person on the lines below. if
you need more space, attach a separate sheet to this fonn.

 

 

 

 

For Debtor 1 For Debtor 2 or
non- Mg spouse
2. List monthly gross wages, saiary, and commissions (before all 2. $1,035-13 $0.00
payroll deductions). if not paid monthly, calculate what the monthly wage
would be_
3. Estimate and list monthly overtime pay. 3. + $0_00 $0_00
4. Calcuiate gross income. Add line 2 + line 3. 4. $1,035_13 $0_00

 

 

 

 

 

 

Ochia| Form 106| Schedule l: Your income page 1

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 26 Of 32

Debtor 1 Stan|ey L Wrenn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Clnthia M Wrenn _ Case number (if known) 18-33250-13
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here -) 4- $1,035.13 $0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $76.57 $0.00
5b. Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntsry contributions for retirement plans 5c. $0.00 $0.00
5d. Required repayments of retirement fund loans 5d. $0.00 $0.00
5e. insurance 5e. $31.05 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 5g. $0.00 $0.00
5h. Other deductions.
Specify: life insurance 5h.+ $43.98 $0-00
6. ?dd §_)i'|lqe payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f + 6. $151_60 $g_oo
g + -
Caiculate total monthly take-home pay. Subtract line 6 from line 4. 7. $383_53 $0_00
List ali other income regularly received:
8a. Net income from rental property and from operating a 8a. $0_00 $0_00

 

business, profession, or farm

Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses, and
the total monthly net income.

8b. interest and dividends 8b. $0_00 $g_oo
8c. Family support payments that you, a non-filing spouse, or a Bc. $0_00 $0_00
dependent regularly receive
include aiimony, spousal support, child support, maintenance,
divorce settlement and property settlement

8d. Unemployment compensation 8d. $0_00 $0_00
8e. Social Security 8e. $0_00 $331_00
8f. Other government assistance that you regularly receive

include cash assistance and the value (if known) or any non-

cash assistance that you receive, such as food stamps

(benefits under the Supp|ementa| Nutrition Assistance Program)

or housing subsidies.

 

 

 

 

 

 

 

 

 

 

Specify: Bf- $0.00 $101.00
8g. Pension or retirement income ' 89. $0.00 $g_og
8h. Other monthly income.
Specify: MCTHER PAYS CAR PAYMENTS 8h-+ $0.00 $225.00
9. Add all other income. Add lines 8a + 8b + 8c + Bd + Be + 8f + 89 + 8h. 9. $0_00 $1,213_00
10. Caiculate monthly income. Add line 7 + line 9. 10. $883_53 + $1,213_00 = $2’095_53
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

 

11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and other

friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: Daughter lives with Debtors & contributes $200 a month. _ 11_ + ~ $200_00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly 12. $2 296_53
income. Write that amount on the Summary of ¥ourAssets and Liabilities and Certain Statistica| |nformation, _’_
if it applies. Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this fonn?

 

m N°- Cynthia will begin working part time Bubba's Cafe on October15, 2018, and will be making $10.00 per
Yes. Expiain: hour.

 

 

Official Form 106| Schedule |: ¥our income page 2

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 27 Of 32

_ Fill in'this information to identify-your ease:

  

Check if this is:

     
         

 

Debtor1 Stan|ey L Wrenn |:| An amended filing
First Name Middle Name Last Name

 

L__| A supplement showing postpetition
chapter 13 expenses as of the
following date:

      
 

Debtor 2 Cvntl_t_i‘g M Wren_n
(Spouse, if filing) F'rst Name‘ Middle Name Last Name

NORTHERN D|STR|CT OF TEXAS

             
   

United States Bankruptcy Court for the:

Case number ]8-3§2§0-1 3
(if known)

Official Form 106J

Schedule J: Your Expenses 12115

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying
correct information. if more space is needed, attach anomer sheet to this fonn. 0n the top of any additional pages, write your
name and case number (if known). Answer every question.

Describe Your Household

1. is this a joint case?

MM/DD/YYY¥

 

n No. Go to line 2.
M Yes. Does Debtor 2 live in a separate household?
No
n Yes. Debtor 2 must file Official Form 106J-2l Expenses for Separate Household of Debtor 2.

2. Do you have dependents? M N°
|'_`| Yes. Fiiiouttnis information nep°"d°“fs'°'a“°“$h'i’f° Dependent's Does dependent

 

 

 

 

 

 

D° "°t "st Debt°' 1 and for each dependent .................... M°" °' D°*’L°' 2 aaa live with you?

Debtor 2. N
n o

Y

Do not state the dependents' n es

names. I:l N°
|:| Yes
n No
n ¥es
|:| No
m Yes
n No
|:| Yes

3. Do your expenses include M Np
expenses of people other than |-_~' Yes

yourself and your dependents?

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is ti|ed. if this is a supplemental Schedule J. check the box at the top of
the form and fill in the applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule l: ¥our income (Officiai Form 106|.) Your exEns$
4. The rental or home ownership expenses for your residence. 4. §735.50

include first mortgage payments and any rent for the ground or lot.
if not included in line 4:

4a. Real estate taxes 4a.
4b. Property, homeowners, or renter's insurance 4b.
4c. Home maintenancel repair, and upkeep expenses 4c.
4d. Homeowner's association or condominium dues 4d.

page 1

Official Form 106J Schedule J: Your Expenses

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 28 Of 32

Debtor 1 Stan|ey L Wrenn
Debt°r 2 Cynthia M wrenn Case number (if known) 18-33250-13

Your exEnses

5. Additional mortgage payments for your residence, such as home equity loans 5.

 

 

 

 

 

6. Utllities:
6a. Electricity, heat, natural gas 63_ 51 30_°0
6b. Water, sewer, garbage collection Sb_ ggs_go
6c. Telephone, cell phone, internet, satellite, and 6c. §75_°°
cable services
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7. §3°0_°°
8. Chiidcare and children's education costs 8.
9. Clothing, |aundry, and dry cleaning 9_
10. Personai care products and services 10_ §5°_00
11. .Medical and dental expenses 11. §14_33
12. Transportation. include gas, maintenance. bus or train 12_ §190_00
fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, 13_
magazines, and books
14. Charitable contributions and religious donations 14_

i

15. |nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

 

 

 

 

 

 

 

 

 

15a. Life insurance 15a. $20_30
15b. Health insurance 15b. $1 4_33
1 5c. Vehicle insu rance 1 5c.
15d. Other insurance. Specify: 15d.

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.

17. installment or lease payments:
17a. Car payments for Vehicle 1 17a. §225_00
17b. Car payments for Vehicle 2 17b.
17c. Other. Specify: 17c.
17d. Other. Specify: 17d.

18. Your payments of alimony, maintenancel and support that you did not report as 18.

deducted from your pay on line 5, Schedule l, ¥our income (Officiai Form 106|).

19. Other payments you make to support others who do not live with you.
Specify: 19.

Official Form 106J Schedule J: ¥our Expenses page 2

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 29 Of 32

Debtor1 Stan|ey L Wrenn
Debtor 2 Cynthia M Wrenn

20.

 

Other real property expenses not included in lines 4 or 5 of this form or on
Schedule l: Your income.

Case number (if known) 18-33250-13

 

 

 

 

 

 

 

 

 

 

 

 

 

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b. -
20c. Propertyl homeowner's, or renter's insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20a. Homeowners association or condominium dues 20e.
21. Other. Specify: 21. +
22. Caiculate your monthly expenses.
22a Add lines 4 through 21. 22a. §1 599_46
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2. 22b.
22c. Add line 223 and 22b. The result is your monthly expenses. 22c. §1 699_46
23. Caiculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule l. 23a. §2 295_53
23b. Copy your monthly expenses from line 22c above. 23b. _ §1 699_45
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c_ __$M
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because of a modification to the terms of your mortgage?
No.
n Yes_ Explain here:
None.
Official Form 106J Schedule J: Your Expenses page 3

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 30 Of 32

Fill in"ttris"inforfnation to identify your cas§r:

   

  

 

 

Debtor 1 Stanlev _ L Wrenn
First Name Middle Name Last Name

Debtor2 Cvnthia M Wrenn

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS
Case number 18-33250-13

 

 

|:| check ii this is an

 

 

 

(if known) amended filing
Official Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statisticai information 12115

 

Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended
schedules after you tile your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Va|ue of what you own

1. Schedule A/B: Property (Officiai Form 106A/B)

 

 

 

 

1a copy line 55, Total real estate from schedule A/B ................................................................................................... $95,000-00

1b. Copy line 62. Total personal property, from Schedule A/B ........................................................................................ $7~°30-°0

1c. Copy line 63. Total of all property on Schedule A/B ................................................................................................. _ $1 °2r°30-0°
" . - Summarize Your Liabi|ities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Officiai Form 1060)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ..... $89,341-32

3. Schedule E/F: Creditors Who Have Unsecured Claims (Officiai Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF ..................................... $°-00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ............................. + _ $8¢0°1-°0

 

Your total liabilities $97.342.32

 

 

 

Summarize Your income and Expenses

 

4. Schedule I: Yourlncome (Officiai Form 106|)
copy your combined monthly income from line 12 of schedule l ...................................................................................... $2»296-53

5. Schedule J: Your Expenses (Officiai Form 106J)
Copy your monthly expenses from line 220 of Schedule .l ................................................................................................ _ $1,699-46

Official Form 1068um Summary of ¥our Assets and Liabi|ities and Certain Statisticai information page 1

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 31 0132

Debtor1 Stan|ey L Wrenn
Debtor 2 Cynthia M Wrenn

 

  

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

Case number (if known) 18-33250-13

; Answer These Questions for Administrative and Statisticai Records

cl No. You have nothing to report on this part of the fonn. Check this box and submit this form to the court with your other schedules

M Yes

1. Vlihat kind of debt do you have?

M Your debts are primarily consumer debts Consumer debts are those "incurred by an individual primarily for a persona|,

family, or household purpose." 11 U.S.C. § 101 (8). Fill outlines 8»99 for statistical purposes. 28 U.S.C. § 159.
Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from
Official Form 122A-1 Line 11; OR, Form 1223 Line 11; OR, Form 1220-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

From Part 4 on Schedule E/F, copy the foilowing:
9a. Domestic support obligations (Copy line 6a.)
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.)

9d. Student|oans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority ciaims. (Copy line Sg.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

99. Total.

Offlcial Form 1OSSum

Add lines 9a through 9f.

 

 

$1,941.42

 

Total claim

$0.00

 

$0.00

 

$0.00

l

$0.00

l

$0.00

l

$0.00

 

 

 

$0.00

l

 

 

Summary of Your Assets and Liabi|ities and Certain Statisticai information

page 2

 

Case 18-33250-bjh7 DOC 13 Filed 10/15/18 Entered 10/15/18 23204:25 Page 32 0132

|
Fill in this information to identify your case:

      

Debtor 1 Stan|ev L Wrenn
First Name Middle Name Last Name

   
          
   
 

 

         

 

Debtor2 Cynthia M Wrenn
(Spouse, if i”liing) First Name Middle Name Last Name

           
   
 

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS
1 8-33250-13

 

    
 
 

  

Case number
(if known)

   

n Check if this is an
amended filing

 

Official Form 106Dec

Declaration About an individual Debtor's Schedu|es 12/15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you tile bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both'. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you f`l|| out bankruptcy forms?

-No

m Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaralion, and Signature (Officiai Form 119).

 

%;&WM/` x tireth ZU/oe//m

renn Debtor 1 Cyntl‘ia M Wrenn, Debtor 2

y"/. "/{ Date /O"Z§_’/g

MM/DD/YYYY MMlDD/YYYY

  

Official Form 106Dec Deciaration About an individual Debtor's Schedu|es page 1

